Exhibit 10.8

AMENDMENT NO. 2 TO UNSECURED LINE OF CREDIT AGREEMENT AND PROMISSORY NOTE

This Amendment No. 2 to Unsecured Line of Credit Agreement and Promissory Note
(this “Amendment”) is entered into as of August 5, 2010 by and among Evergreen
Clean Energy Fund, LLC (“Evergreen”), Bombay Investments (“Bombay” and together
with Evergreen, the “Lenders”) and Raser Technologies, Inc., a Delaware
corporation (“Borrower”).

WHEREAS, the Lenders acquired that certain Unsecured Line of Credit Agreement
and Promissory Note, dated January 27, 2009 and as amended by that Amendment
No. 1 to Unsecured Line of Credit Agreement and Promissory Note (the
“Agreement”), by way of an assignment of the Agreement on June 29, 2010; and

WHEREAS, the parties desire to enter into this Amendment of the Agreement to
memorialize certain understandings and agreements among them with respect to the
Agreement, as set forth herein,

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties agree as follows:

1. Defined Terms. Capitalized terms used but not defined herein shall have the
respective meanings ascribed thereto in the Agreement.

2. Amendment to Maturity Date. The Maturity Date contained in Section 4 of the
Agreement is hereby amended by deleting the date “July 31, 2010” and replacing
it with the date “October 31, 2010.”

3. Consideration for Extension. As consideration for extension of the Maturity
Date, the principal amount owing to Lenders shall be increased by an amount
equal to two percent (2%) multiplied by the principal amount owing immediately
prior to execution of this Amendment.

4. Counterparts. This Amendment may be executed in one or more counterparts, all
of which shall be considered one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party.

5. Facsimile Signature. This Amendment may be executed by facsimile signature
and a facsimile signature shall constitute an original for all purposes.

6. No Other Amendments. Except as expressly modified herein, the Agreement shall
remain in full force and effect in accordance with its terms.

[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

  BORROWER:        RASER TECHNOLOGIES, INC.        By:   

/s/ John T. Perry

       Name:   

John T. Perry

       Title:   

CFO

  LENDERS:        EVERGREEN CLEAN ENERGY FUND, LLC        By:   

/s/ Mark Burdge

       Name:   

Mark Burdge

       Title:   

Mark Burdge

       BOMBAY INVESTMENTS        By:   

/s/ Mark Sansom

       Name:   

Mark Sansom

       Title:   

Owner